Citation Nr: 0902004	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  08-08 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.

2.  Entitlement to service connection for a left ankle 
condition.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for a right arm 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1999.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  Thereafter, the veteran's file was 
transferred to the RO in Manchester, New Hampshire.  The 
veteran has recently moved to Minnesota.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

The record reflects that the veteran was scheduled for a 
video conference hearing in January 2009 at the Manchester, 
New Hampshire RO.  However, the veteran contacted the RO in 
December and indicated that she now resides in Minnesota and 
would like her videoconference hearing to be held at the St. 
Paul RO.  As the veteran's representative in St. Paul has not 
had an opportunity to review the file prior to the hearing, 
postponement of the January 2009 hearing was requested, along 
with a request to reschedule the hearing at the St. Paul RO. 

As the Board acknowledges that the veteran provided a timely 
request for a new hearing, good cause has been shown to 
reschedule her video conference hearing.  See 38 C.F.R. §§ 
20.700, 20.702 (2008).



Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
video conference hearing at the RO in 
St. Paul, Minnesota, before a Veterans 
Law Judge.  The veteran should be 
notified by letter of the date, time, 
and place of such a hearing.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

